Exhibit 10.1

 

MOXIAN CHINA, INC.

 

Investor Package

 

This Investor Package contains the documents listed below in connection with an
offering by Moxian China, Inc., a Nevada corporation (the “Company”), of common
stock, par value $.001 per share (“Common Stock”) for gross proceeds of up to
$8,169,000 (or RMB 50,000,000) or such other amount as may be determined by the
Company’s board of directors.

 

Subscription Agreement; Schedules & Exhibits

Disclosure Schedules

Exhibit A Common Stock Purchase Warrant

 

Please deliver your investment amount via wire or check payable to the Company’s
account as attached herein as follows:

 

Bank’s Name: ********** Bank Address: ********** Account #: ********** Account
Title: Moxian Technologies (Shenzhen) Co, Ltd   魔线科技（深圳）有限公司

 

A signature page package containing segregated signature pages for each of the
following documents: (i) the Subscription Agreement together with the Exhibits
and Schedules thereto (collectively, the “Transaction Documents”) has been
provided in a separate Adobe PDF file for your convenience. Please deliver such
Transaction Documents to Ofsink, LLC, attention Gracie Zhou via fax
simultaneously with the delivery of the investment amount to the Company.

 

All copies of executed documents should be sent to the Company’s counsel,
Ofsink, LLC, attention Gracie Zhou via fax at (646) 224-9844 or via e-mail at
gzhou@golawintl.com.

 

Moxian China, Inc.

 

 

 

  

Moxian China, Inc.

 

SUBSCRIPTION AGREEMENT

 

April 24, 2015

 

Mr. James Mengdong Tan

CEO

Moxian China, Inc.

Room 2313-2315 , Block B, Zhongshen Garden

Caitian South Road, Futian District, Shenzhen

Guangdong Province, China 518101

 

This Subscription Agreement (this “Agreement”) is dated as of April 24, 2015 by
and between Moxian China, Inc., a Nevada corporation, and all predecessors
thereof (the “Company”), and the investor identified on the signature pages
hereto (the “Investor”).The undersigned investorhereby irrevocably subscribes
for and agrees to purchase the number of shares (the “Shares”) of the Company’s
common stock, par value $.001 per share (“Common Stock”), set forth on the
signature page hereto from Moxian China, Inc., a Nevada corporation (the
“Company”) for the purchase price of $1.00 per share in connection with the
Company’s offering of $8,169,000 (or approximately RMB 50,000,000) (the
“Investment Amount) in Common Stock together with a warrant for no additional
consideration (the “Offering”) in the form of Exhibit A hereto (the “Warrant”),
granting the Investor the right to purchase up to 32,000,000 shares of Common
Stock of the Company (“Warrant Shares,” together with the Shares and Warrant
Shares, referred to as the “Securities”). The Warrants will have an initial
exercise price equal to $2.00 per share and shall be exercisable on or prior to
July 31, 2015 (the “Expiration Date”).

 

This Subscription Agreement together with the Exhibits and Schedules thereto
constitutes the “Offering Documents.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 
DEFINITIONS

 

1.1. Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self-regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.

 

 

 

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

 

“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Disclosure Materials” has the meaning set forth in Section 3.2(d).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Investment Amount” means shall have the definition set forth in the Recitals
above.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.

 

“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company, or
(iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under any Transaction Documents; provided however, that
none of the following shall be deemed in and of themselves, either alone or in
combination, to constitute, and none of the following shall be taken into
account in determining whether there has been or will be, a Material Adverse
Effect: (i) any change, event, state of facts or development generally affecting
the general political, economic or business conditions of the United States;
(ii) any change, event, state of facts or development generally affecting the
medical device industry; (iii) any change, event, state of facts or development
arising from or relating to compliance with the terms of this Agreement; (iv)
acts of war (whether or not declared), the commencement, continuation or
escalation of a war, acts of armed hostility, sabotage or terrorism or other
international or national calamity or any material worsening of such conditions;
(v) changes in laws or GAAP after date hereof or interpretation thereof; or (vi)
any matter set forth in the Transaction Documents or the Schedules or Exhibits
thereto.

 

2

 

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Share Purchase Price” shall mean $1.00 per share.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities” shall have the meaning as set forth in the recital of this
Agreement.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” of any Person means any “significant subsidiary” as defined in Rule
1-02(w) of the Regulation S-X promulgated by the Commission under the Exchange
Act of such Person.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTCQB
Marketplace of OTC Markets Group Inc., the NYSE MKT, the New York Stock
Exchange, the Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq
Global Select Market (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrant and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.

 



3

 

  

PURCHASE AND SALE

  

1.1. Purchase and Sale; Closing. The closing of the purchase and sale of the
Securities for the Investment Amount (the “Closing”) shall take place as soon as
practicable following the satisfaction of the conditions to the Closing set
forth herein (or such later date as is mutually agreed to by the Company and the
Investor) (the date of any such Closing is hereinafter referred to as a “Closing
Date”). The Closing shall take place at the offices of the Company at Room
2313-2315, Block B, Zhongshen Garden, Caitian South Road, Futian District,
Shenzhen, Guangdong Province, China 518101 on the Closing Date or at such other
location or time as the parties may agree.

 

1.2. Closing Deliveries.

 

(a) The Company shall deliver or cause to be delivered to the Investor the
following (the “Company Deliverables”):


 

(i) this Agreement, duly executed by the Company; and



 

(ii) the Warrant duly executed by the Company.

 

(b) At the Closing, Investor shall deliver or cause to be delivered the
following to the Company (collectively, the “Investor Deliverables”):

 

(i) this Agreement, duly executed by the Investor;

 

(ii) With the first tranche between RMB20,000,000 to RMB30,000,000 on or before
30th April 2015 and the final remaining balance to be wired on or before 20th
May 2015

 

WIRING INSTRUCTIONS

 

Bank’s Name:                                                Bank Address:
                                               Account #:
                                               Account Title:
                                                
                                              

 



4

 

 
REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Company. Except as set forth in the
Disclosure Schedules attached hereto (the “Disclosure Schedules”), the Company
hereby represents and warrants to the Investor the following:

 

(a) Organization and Standing. The Company is duly incorporated and validly
existing under the laws of the State of Nevada, and has all requisite corporate
power and authority to own or lease its properties and assets and to conduct its
business as it is presently being conducted. The Company does not own any equity
interest, directly or indirectly, in any other Person or business enterprise.
The Company is in good standing in the State of Nevada and is qualified to do
business and is in good standing in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect upon its
assets, properties, financial condition, results of operations or business.
Except as provided in Schedule 3.1(a) attached herein, the Company does not own
or control any subsidiaries as of the date of this Agreement.

 

(b) Authorization; Enforcement. The Company has full corporate power and
authority to execute and deliver this Agreement, and any documents and
instruments related to or contemplated by each of the Transaction Documents to
which it is or will be a party and to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations thereunder, have been duly
and validly authorized by the Board of Directors, no other corporate action on
the part of the Company or its stockholders being necessary. Each of the
Transaction Documents has been or will be duly and validly executed and
delivered by the Company, and constitutes, or will constitute a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms except as enforceability may be limited by
bankruptcy, insolvency and other laws of general application affecting the
enforcement of creditors’ rights and except that any granting of equitable
relief is in the discretion of the court.

 

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected, or (iii) result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
United States federal and state securities laws and regulations), or by which
any property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

5

 

 

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization, approval or order of, give any notice to, or
make any filing or registration with, any federal, provincial, state, local or
other governmental authority or any other Person in connection with the
execution, delivery and performance by the Company to the extent a party thereto
of the Transaction Documents, other than (i) filings required by state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) filings,
consents and approvals required by the rules and regulations of the applicable
Trading Market and (iv) those that have been made or obtained prior to the date
of this Agreement.

 

(e) Issuance of the Securities. The Securities have been duly authorized and,
when issued and paid for in accordance with the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable, free and clear of any
and all Liens. Fot the issuance of the Securities, the Company has reserved from
its duly authorized capital stock the number shares of Common Stock representing
the Securities that are issuable pursuant to this Agreement.

 

(f) Capitalization. The number of shares of all authorized, issued and
outstanding capital stock of the Company are specified in Schedule 3.1(f). No
securities of the Company are entitled to preemptive or similar rights, and no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents. Except as set forth on Schedule 3.1(f), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Securities hereunder will not, immediately or with the passage of time,
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of the Company’s securities to adjust the exercise, conversion, exchange or
reset price under such securities.

 

(g) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) could, if there were an unfavorable decision, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

The Investor hereby acknowledges and agrees that the Company does not make and
has not made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.1.

 

6

 

 

Representations and Warranties of the Investors. The Investor hereby, for itself
and for no other Investor, represents and warrants to the Company as follows:

 

(a) Organization; Authority. The Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if the Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and other Transaction Documents has been duly executed by
the Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b) Investment Intent. Such Investor is acquiring the Securities as principal
for its own account for investment purposes only and not with a view to or for
distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(c) Investor Status.

 

(i) The Investor agrees and acknowledges that it was not, a “U.S. Person” (as
defined below) at the time the Investor was offered the Securities and as of the
date hereof:

 

(A) any natural person resident in the United States;

 

(B) any partnership or corporation organized or incorporated under the laws of
the United States;

 

(C) any estate of which any executor or administrator is a U.S. person;

 

(D) any trust of which any trustee is a U.S. person;

 

(E) any agency or branch of a foreign entity located in the United States;

 

7

 

 

(F) any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G) any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H) any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited Investors
(as defined in Rule 501(a) of Regulation D promulgated under the Securities Act)
who are not natural persons, estates or trusts.


 



“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

(ii) The Investor understands that no action has been or will be taken in any
jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.

 

(iii) The Investor (i) as of the execution date of this Agreement is not located
within the United States, and (ii) is not purchasing the Securities for the
account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto.

 

(iv) The Investor will not resell the Securitiess except in accordance with the
provisions of Regulation S (Rule 901 through 905 and Preliminary Notes thereto),
pursuant to a registration statement under the Securities Act, or pursuant to an
available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the
Securities Act.

 

(v) The Investor will not engage in hedging transactions with regard to shares
of the Company prior to the expiration of the distribution compliance period
specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.

 

(vi) No form of “directed selling efforts” (as defined in Rule 902 of Regulation
S under the Securities Act), general solicitation or general advertising in
violation of the Securities Act has been or will be used nor will any offers by
means of any directed selling efforts in the United States be made by the
Investor or any of their representatives in connection with the offer and sale
of the Securities.

 

8

 

 

(d) Access to Information. The Investor acknowledges that it has reviewed the
disclosure materials provided by the Company and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents.

 

(e) The Investor understands that the offering of the Securities has not been
registered under the Securities Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(2) of the Securities Act and that, as a
result, the Securities will be “restricted securities” as that term is defined
in Rule 144 under the Securities Act. UNTIL ONE YEAR AFTER THE COMPANY FILES
“Form 10” information with the commission and the other provisins of rule 144
are satisfied, RULE 144 WILL BE UNAVAILABLE AND THE SECURITIES MAY NOT BE SOLD
OTHER THAN IN A PRIVATE TRANSACTION. Once Rule 144 is available, the Securities
must be held for the time period required by Rule 144 (or indefinitely if the
Investor is deemed an “affiliate” within the meaning of such rule) unless the
Securities is subsequently registered under the Securities Act and qualified
under any other applicable securities law or exemptions from such registration
and qualification are available. The Investor understands that the Company is
under no obligation to register the Securities under the Securities Act or to
register or qualify the Securities under any other applicable securities law, or
to comply with any other exemption under the Securities Act or any other
securities law, and that the Investor has no right to require such registration.
The Investor understands that the Company has no present intention to register
any of the Securities for re-sale by Investor. The Investor further understands
that the Offering of the Securities has not been qualified or registered under
any foreign or state securities laws in reliance upon the representations made
and information furnished by the Investor herein and any other documents
delivered by the Investor in connection with this subscription; that the
Offering has not been reviewed by the Commission or by any foreign or state
securities authorities; that the Investor’s rights to transfer the Securities
will be restricted, which includes restrictions against transfers unless the
transfer is not in violation of the Securities Act and applicable state
securities laws (including investor suitability standards); and that the Company
may in its sole discretion require the Investor to provide at Investor’s own
expense an opinion of its counsel to the effect that any proposed transfer is
not in violation of the Securities Act or any state securities laws.

 

9

 

 

(f) Independent Investment Decision. The Investor has independently evaluated
the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. The Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 

(g) Trading Activities. Neither the Investor nor its Affiliates has an open
short position in the Company’s Common Stock, and the Investor agrees that it
shall not, and it will cause its Affiliates not to, engage in any Short Sales of
or hedging transactions with respect to the Company’s Common Stock.

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 
OTHER AGREEMENTS OF THE PARTIES

 

Securities may only be disposed of in compliance with U.S. state and federal
securities laws. In connection with any transfer of the Securities other than
pursuant to an effective registration statement, to the Company, to an Affiliate
of an Investor or in connection with a pledge as contemplated in Section 4.1(b),
the Company may require the transferor thereof to provide to the Company an
opinion of counsel selected by the transferor, the form and substance of which
opinion shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.

 

(a) Certificates evidencing the Securities will contain the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

10

 

 

Integration. The Company shall not, and shall use its best efforts to ensure
that no Affiliate of the Company shall, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any security (as defined in Section
2 of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Investors, or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

 

Use of Proceeds. The Company will use the net proceeds from the sale of the
Securities hereunder for working capital purposes and such other purposes as set
forth on Schedule 4.6 hereto.

 

1.4. Make Good Provision. If and only if the Investor exercises no less than
16,000,000 of the Warrant and purchases shares of Common Stock pursuant to such
exercise prior to the Expiration Date, the Investor shall be entitled to the
following rights:

 

(a) In the event that the Company does not retain additional 25,000 paying
merchants (Paying customers as defined being customers paying $100 per month)
using its online sales platform (the “Make Good Condition”) by September 30,
2016 (“Measurement Date”), then the Company shall issue and deliver to the
Investor, without additional consideration, an additional number of shares of
Common Stock, which is calculated as the following: Warrant Shares issued upon
exercise of the Warrant as of the Measurement Date, multiplied by 50% (the “Make
Good Shares”).

 

(b) For the purpose of determining the satisfaction of Make Good Condition on
the Measurement Date, the Company shall produce and provide to the Investor a
list of paying merchants, generated from its online platform no later than 15
days after the Measurement Date (the “Make Good Notice”). If the Company
satisfies the Make Good Condition on the Measurement Date, the Company shall so
state in the Make Good Notice and it shall have no further obligation to issue
Make Good Shares to the Investor. If the Company fails to satisfy the Make Good
Condition, the Company shall so state in the Make Good Notice and set forth the
number of Make Good Shares to be issued to the Investor. The Company shall issue
and deliver to the Investor the Make Good Shares no later than thirty (30) days
after the Measurement Date.

 

1.5. Board Representation. As long as the Investor completes the subscription of
US$8,169,000 subscription under this Agreement, the Investor shall have the
right to nominate up to one members of the Board of Directors (the “Investor
Nominees”). The Investor may notify the Company of the Investor Nominees to be
elected or appointed as directors of the Company immediately after the Closing
and the Board of Directors of the Company shall take such steps as may be
necessary to add the Investor Nominees to the Company’s Board of Directors. As
long as the Investor subscribes no less than 16,000,000 warrant on this
Agreement, the Investor will have the right to appoint one nominee to the Board
of Directors.

 



11

 

 

1.6. Accounts Representation. As long as the Investor completes the subscription
of US$8,169,000 subscription under this Agreement, the Investor shall have the
right to nominate up to one members to the Company accounts department (the
“Account Nominees”). The Investor may notify the Company of the Account Nominees
to be elected or appointed to the Company immediately after the Closing and the
Company shall take such steps as may be necessary to add the Account Nominees to
the Company.

 

1.7. Moxian Version 2.0. The Company hereby covenants and agrees to use its
reasonable best efforts to release the Moxian Version 2.0 Beta App by June 30,
2015 and a full working version of Moxian 2.0 App by September 30, 2015. If the
Company fails to deliver Moxian Version 2.0 by September 30, 2015, the Company
shall issue to the Investor 4,000,000 shares at no cost.

 

1.8. Uplisting. The Company hereby covenants and agrees to use its reasonable
best efforts to list its Common Stock on a national stock exchange in the U.S.,
including but not limited to, the NYSE MKT, the New York Stock Exchange, the
Nasdaq Capital Market, the Nasdaq Global Market or the Nasdaq Global Select
Market (or any successors to any of the foregoing)(‘Exchange’), prior to June
30, 2017. If the Company fails to uplift to an Exchange by June 30, 2017, the
Company shall issue to the Investor 4,000,000 shares at no cost.

 

1.9. Further Assurances. The Company shall use its reasonable best efforts to
satisfy all of the closing conditions under Section 5.1, and will not take any
action which could frustrate or delay the satisfaction of such conditions. In
addition, either prior to or following the Closing, the Company signatory hereto
will perform, or cause to be done and performed, all such further acts and
things, and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.

 

CONDITIONS PRECEDENT TO CLOSING

 

Conditions Precedent to the Obligations of the Investors to Purchase Securities.
The obligation of the Investor to acquire Securities at the Closing is subject
to the satisfaction or waiver by the Investor, at or before the Closing, of each
of the following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing as though made on and as of such
date;

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

 

12

 

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect or a material adverse change with respect to the
Company; and

 

(e) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

Conditions Precedent to the Obligations of the Company to Sell Securities. The
obligation of the Company to sell Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

 

(a) Representations and Warranties. The representations and warranties of the
Investor contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

 

(b) Performance. The Investor shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by such
Investor at or prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents; and

 

(d) Investors Deliverables. The Investor shall have delivered the Investor
Deliverables in accordance with Section 2.2(b).
 

MISCELLANEOUS

 

Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

13

 

 

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 6:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 6:30
p.m. (New York City time) on any Trading Day, or (c) upon actual receipt by the
party to whom such notice is required to be given, if sent by any means other
than facsimile transmission. The address for such notices and communications
shall be as follows:

 



  If to the Company: Moxian China, Inc.     Room 2313-2315, Block B, Zhongshen
Garden     Caitian South Road, Futian District, Shenzhen     Guangdong Province,
China 518101     Attn: Mr. James Mengdong Tan         With a copy to: Ofsink,
LLC     230 Park Ave, Suite 851     New York, NY 10169     Facsimile:
646-224-9844     Attn.: Darren Ofsink, Esq.         If to an Investor: To the
address set forth under such Investor’s name on the signature pages hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

Amendments; Waivers; No Additional Consideration. No provision of this Agreement
may be waived or amended except in a written instrument signed by the Company
and the Investor. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to the
Investor to amend or consent to a waiver or modification of any provision of any
Transaction Document unless the same consideration is also offered to all
Investors who then hold Securities.

 

Construction. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement or any of the Transaction Documents.

 

14

 

 

Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of the Investors. The Investor may assign any or all of
its rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided such transferee agrees in writing to be
bound, with respect to the transferred Securities, by the provisions hereof that
apply to the “Investors.” Notwithstanding anything to the contrary herein, for
the avoidance of doubt, each Investor may freely transfer any Securities to any
Person (including its Affiliates or any investment fund sponsored or advised by
such Investor) without the consent of any of the Company or any other Investor.

 

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of California, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of California or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each of the parties hereto
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Nothing contained herein shall be deemed to limit in any
way any right to serve process in any manner permitted by law. In the event that
any provision of this Agreement is invalid or unenforceable under any applicable
statute or rule of law, then such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform
with such statute or rule of law. Any such provision which may prove invalid or
unenforceable under any law shall not affect the validity or enforceability of
any other provision of this Agreement.

 

Survival. The representations, warranties, agreements and covenants contained
herein shall survive the Closing and the delivery of the Securities.

 

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

15

 

 

Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

1.1. Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

Language and Copies of Agreement. This Agreement shall be executed in English
and Chinese in duplicate, and in case of any conflict the English version shall
prevail. Each of the original English and Chinese versions of this Agreement
shall be executed in 2 duplicate copies. Each party shall hold two originals of
each version.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW]

 

16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of date first
written above.

 



  Moxian China, Inc.         By:       Name: James Mengdong Tan     Title:
Interim Chief Executive Officer

 

17

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as the date set
forth above.

 



        INVESTOR         By:       Name:     Title:         Investment Amount:
$___________         If a U.S. Person, Tax ID or SSN No.:__________   If not a
U.S. Person, country of incorporation or citizenship:         ADDRESS FOR NOTICE
                    Attention:     Tel:     Email:      

 

MAILING ADDRESS   (if different from above)                     Attention:    
Tel:     Email:  

 



18

 

 

DISCLOSURE SCHEDULES

 

Schedule 3.1(a)

 

Subsidiaries

 

As of the date of this Agreement herein, the Company has the following
subsidiaries:

 

Name   Jurisdiction  

Equity Owners and Percentage

of Equity Securities Held

          Moxian CN Group Limited   Samoa   100% owned by Moxian China, Inc.    
      Moxian Group Limited   British Virgin Islands   100% owned by the Moxian
CN Group Limited           Moxian (Hong Kong) Limited   Hong Kong   100% owned
by Moxian Group Limited           Moxian Technologies (Shenzhen) Co., Ltd.   PRC
  100% owned by Moxian (Hong Kong) Limited           Moxian Malaysia SDN BHD  
Malaysia   100% owned by Moxian (Hong Kong) Limited

  

19

 

 

Schedule 3.1(f)

 

Capitalization

 

As of the date of this Agreement, the Company is authorized to issue a total of
500,000,000 shares of Common Stock, with 198,300,000 shares issued and
outstanding and the Company is authorized to issue 100,000,000 shares of
preferred stock, par value $0.001 per share with no share issued or outstanding.

 

There are no warrants or options or any obligation to issue the Company’s
securities issued and outstanding as of the date of this Agreement.

 

20

 

 

Schedule 4.6

 

Use of Proceeds

 

We intend to use the estimated net proceeds of the Offering for working capital.

 



21

 

EXHIBIT A

 

For U.S. Investors

 

these securities have not been registered with the united states securities and
exchange commission or the securities commission of any state pursuant to an
exemption from registration under regulation d promulgated under the securities
act of 1933, as amended (the “act”). this warrant shall not constitute an offer
to sell nor a solicitation of an offer to buy the securities in any jurisdiction
in which such offer or solicitation would be unlawful. the securities are
“restricted” and may not be resold or transferred except as permitted under the
act pursuant to registration or exemption therefrom.

 

For Non-U.S. Investors:

 

THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED IN REGULATION S) PURSUANT TO REGULATION S PROMULGATED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”). ACCORDINGLY, NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT, OR ANY U.S. STATE SECURITIES LAWS, AND,
UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD IN THE UNITED STATES OR,
DIRECTLY OR INDIRECTLY, TO U.S. PERSONS EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND IN EACH
CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
ACCORDANCE WITH THE SECURITIES ACT.

 

COMMON STOCK PURCHASE WARRANT

 

To Purchase Shares of $0.001 Par Value Common Stock (“Common Stock”) of No.
[W-__]

 

MOXIAN CHINA, INC.

 

THIS CERTIFIES that, for value received, INVESTOR (the “Purchaser” or “Holder”)
is entitled, upon the terms and subject to the conditions hereinafter set forth,
at any time on or after the date hereof and on or prior to 8:00 p.m. New York
City Time on July 31, 2015 (the “Termination Date”), but not thereafter, to
subscribe for and purchase from Moxian China, Inc., a Nevada corporation (the
“Company”) up to 32,000,000 shares of the Company’s common stock (“Warrant
Shares”) at an initial exercise price of $2.00 per share (as adjusted from time
to time pursuant to the terms hereof, the “Exercise Price”).

 

The Exercise Price and the number of shares for which the Warrant is exercisable
shall be subject to adjustment as provided herein. This Warrant is being issued
in connection with the Subscription Agreement dated _________ (the “Subscription
Agreement”), entered into between the Company and accredited investors in
connection with the Company’s offering by the Company of its Common Stock (the
“Common Stock,” and such offering, the “Offering”).

 



22

 

 

Capitalized terms used herein and not otherwise defined shall have the meaning
ascribed to them in the Subscription Agreement.

 

1.Title of Warrant. Prior to the expiration hereof and subject to compliance
with applicable laws, this Warrant and all rights hereunder are transferable, in
whole or in part, at the office or agency of the Company by the Holder hereof in
person or by duly authorized attorney, upon surrender of this Warrant together
with (a) the Assignment Form annexed hereto properly endorsed, and (b) any other
documentation reasonably necessary to satisfy the Company that such transfer is
in compliance with all applicable securities laws. The term “Holder” shall refer
to the Purchaser or any subsequent transferee of this Warrant.

 

2.Authorization of Shares. The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant and payment of the
Exercise Price as set forth herein, be duly authorized, validly issued, fully
paid and non-assessable and free from all taxes, liens and charges in respect of
the issue thereof (other than taxes in respect of any transfer occurring
contemporaneously with such issue or otherwise specified herein).

 

3.Exercise of Warrant.

 

a.The Holder may exercise this Warrant, in whole or in part, at any time and
from time to time by delivering (which may be by facsimile) to the offices of
the Company or any transfer agent for the Common Stock this Warrant, together
with a Notice of Exercise in the form annexed hereto specifying the number of
Warrant Shares with respect to which this Warrant is being exercised, together
with payment in cash to the Company of the Exercise Price therefore.

 

b.In the event that the Warrant is not exercised in full, the number of Warrant
Shares shall be reduced by the number of such Warrant Shares for which this
Warrant is exercised and/or surrendered, and the Company, if requested by Holder
and at its expense, shall within five (5) Trading Days (as defined below) issue
and deliver to the Holder a new Warrant of like tenor in the name of the Holder
or as the Holder (upon payment by Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares. Notwithstanding anything to
the contrary set forth herein, upon exercise of any portion of this Warrant in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Warrant to the Company unless such Holder is purchasing the full
amount of Warrant Shares represented by this Warrant. The Holder and the Company
shall maintain records showing the number of Warrant Shares so purchased
hereunder and the dates of such purchases or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not to require
physical surrender of this Warrant upon each such exercise. The Holder and any
assignee, by acceptance of this Warrant or a new Warrant, acknowledge and agree
that, by reason of the provisions of this Section, following exercise of any
portion of this Warrant, the number of Warrant Shares which may be purchased
upon exercise of this Warrant may be less than the number of Warrant Shares set
forth on the face hereof. Certificates for shares of Common Stock purchased
hereunder shall be delivered to the Holder hereof within ten (10) Trading Days
after the date on which this Warrant shall have been exercised as aforesaid. The
Holder may withdraw its Notice of Exercise at any time if the Company fails to
timely deliver the relevant certificates to the Holder as provided in this
Agreement. A Notice of Exercise shall be deemed sent on the date of delivery if
delivered before 8:00 p.m. New York Time on such date, or the day following such
date if delivered after 8:00 p.m. New York Time; provided that the Company is
only obligated to deliver Warrant Shares against delivery of the Exercise Price
from the holder hereof and, if the Holder is purchasing the full amount of
Warrant Shares represented by this Warrant, surrender of this Warrant (or
appropriate affidavit and/or indemnity in lieu thereof).

 



23

 

 

The Company’s obligations to issue and deliver Warrant Shares upon an exercise
in accordance with Section 3 above are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of
Warrant Shares. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon exercise of the Warrant as required pursuant to the
terms hereof.

 

4.No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
issuance of a fractional share upon any exercise hereunder, the Company will
either round up to nearest whole number of shares or pay the cash value of that
fractional share, which cash value shall be calculated on the basis of the
average closing price of the Common Stock during the five (5) Trading Days
immediately preceding the date of exercise.

 

5.Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Company, and such certificates shall be issued in the name
of the Holder of this Warrant or in such name or names as may be directed by the
Holder of this Warrant; provided, however, that in the event certificates for
shares of Common Stock are to be issued in a name other than the name of the
Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by the Assignment Form attached hereto duly executed by the Holder
hereof; and provided further, that the Company shall not be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance of any Warrant certificates or any certificates for the Warrant Shares
other than the issuance of a Warrant Certificate to the Holder in connection
with the Holder’s surrender of a Warrant Certificate upon the exercise of all or
less than all of the Warrants evidenced thereby.

 



24

 

 

6.Closing of Books. The Company will at no time close its shareholder books or
records in any manner which interferes with the timely exercise of this Warrant.

 

7.No Rights as Shareholder until Exercise. Subject to Section 13 of this Warrant
and the provisions of any other written agreement between the Company and the
Purchaser, the Purchaser shall not be entitled to vote or receive dividends or
be deemed the holder of Warrant Shares or any other securities of the Company
that may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Purchaser, as
such, any of the rights of a stockholder of the Company or any right to vote for
the election of directors or upon any matter submitted to stockholders at any
meeting thereof, or to give or withhold consent to any corporate action (whether
upon any recapitalization, issuance of stock, reclassification of stock, change
of par value, or change of stock to no par value, consolidation, merger,
conveyance or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until the Warrant shall have been
exercised as provided herein. However, at the time of the exercise of this
Warrant pursuant to Section 3 hereof, the Warrant Shares so purchased hereunder
shall be deemed to be issued to such Holder as the record owner of such shares
as of the close of business on the date on which this Warrant shall have been
exercised.

 

8.Assignment and Transfer of Warrant. This Warrant may not be assigned or
transfer without the written consent with the Company.

 

9.Loss, Theft, Destruction or Mutilation of Warrant; Exchange. The Company
represents, warrants and covenants that (a) upon receipt by the Company of
evidence and/or indemnity reasonably satisfactory to it of the loss, theft,
destruction or mutilation of any Warrant or stock certificate representing the
Warrant Shares, and in case of loss, theft or destruction, of indemnity
reasonably satisfactory to it, and (b) upon surrender and cancellation of such
Warrant or stock certificate, if mutilated, the Company will make and deliver a
new Warrant or stock certificate of like tenor and dated as of such
cancellation, in lieu of this Warrant or stock certificate, without any charge
therefor. This Warrant is exchangeable at any time for an equal aggregate number
of Warrants of different denominations, as requested by the holder surrendering
the same, or in such denominations as may be requested by the Holder following
determination of the Exercise Price. No service charge will be made for such
registration or transfer, exchange or reissuance.

 

10.Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a legal holiday.

 

11.Effect of Certain Events. If at any time while this Warrant or any portion
thereof is outstanding and unexpired there shall be a transaction (by merger or
otherwise) in which more than 50% of the voting power of the Company is disposed
of (collectively, a “Sale or Merger Transaction”), the Holder of this Warrant
shall have the right thereafter to purchase, by exercise of this Warrant and
payment of the aggregate Exercise Price in effect immediately prior to such
action, the kind and amount of shares and other securities and property which it
would have owned or have been entitled to receive after the happening of such
transaction had this Warrant been exercised immediately prior thereto, subject
to further adjustment as provided in Section 12.

 



25

 

 

12.Adjustments of Exercise Price and Number of Warrant Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as set forth in this
Section 12.

 

a.Subdivisions, Combinations, Stock Dividends and other Issuances. If the
Company shall, at any time while this Warrant is outstanding, (i) pay a stock
dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Stock, (ii) subdivide
outstanding shares of Common Stock into a larger number of shares, or (iii)
combine outstanding Common Stock into a smaller number of shares, then the
Exercise Price shall be multiplied by a fraction, the numerator of which shall
be the number of shares of Common Stock outstanding before such event and the
denominator of which shall be the number of shares of Common Stock outstanding
after such event. Any adjustment made pursuant to this Section 12(a) shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination. The number of shares which may be purchased hereunder shall be
increased proportionately to any reduction in Exercise Price, or decreased
proportionately to any increase in Exercise Price, pursuant to this paragraph
12(a), so that after such adjustments the aggregate Exercise Price payable
hereunder for the applicable number of shares shall be the same as the aggregate
Exercise Price in effect just prior to such adjustments.

 

b.Other Distributions. If at any time after the date hereof the Company
distributes to holders of its Common Stock, other than as part of its
dissolution, liquidation or the winding up of its affairs, any shares of its
capital stock, any evidence of indebtedness or any of its assets (other than
Common Stock), then the number of Warrant Shares for which this Warrant is
exercisable shall be increased to equal: (i) the number of Warrant Shares for
which this Warrant is exercisable immediately prior to such event, (ii)
multiplied by a fraction, (A) the numerator of which shall be the Fair Market
Value (as defined below) per share of Common Stock on the record date for the
dividend or distribution, and (B) the denominator of which shall be the Fair
Market Value price per share of Common Stock on the record date for the dividend
or distribution minus the amount allocable to one share of Common Stock of the
value (as jointly determined in good faith by the Board of Directors of the
Company and the Holder) of any and all such evidences of indebtedness, shares of
capital stock, other securities or property, so distributed. For purposes of
this Warrant, “Fair Market Value” shall equal the average closing trading price
of the Common Stock on the Principal Market for the five (5) Trading Days
preceding the date of determination or, if the Common Stock is not listed or
admitted to trading on any Principal Market, and the average price cannot be
determined as contemplated above, the Fair Market Value of the Common Stock
shall be as reasonably determined in good faith by the Company’s Board of
Directors and the Holder. If the Fair Market Value of the Common Stock cannot be
determined by the Company’s Board of Directors and the Holder after five (5)
business days, such determination shall be made by a third party appraisal firm
mutually agreeable by the Board of Directors and the Holder, at the expense of
the Company (the “Independent Appraiser”). The fair market value as determined
by the Independent Appraiser shall be final. The Exercise Price shall be reduced
to equal: (i) the Exercise Price in effect immediately before the occurrence of
any event (ii) multiplied by a fraction, (A) the numerator of which is the
number of Warrant Shares for which this Warrant is exercisable immediately
before the adjustment, and (B) the denominator of which is the number of Warrant
Shares for which this Warrant is exercisable immediately after the adjustment.

 



26

 

 

c.Merger, etc. If at any time after the date hereof there shall be a merger or
consolidation of the Company with or into or a transfer of all or substantially
all of the assets of the Company to another entity, then the Holder shall be
entitled to receive upon or after such transfer, merger or consolidation
becoming effective, and upon payment of the Exercise Price then in effect, the
number of shares or other securities or property of the Company or of the
successor corporation resulting from such merger or consolidation, which would
have been received by the Holder for the shares of stock subject to this Warrant
had this Warrant been exercised just prior to such transfer, merger or
consolidation becoming effective or to the applicable record date thereof, as
the case may be. The Company will not merge or consolidate with or into any
other corporation, or sell or otherwise transfer its property, assets and
business substantially as an entirety to another corporation, unless the
corporation resulting from such merger or consolidation (if not the Company), or
such transferee corporation, as the case may be, shall expressly assume in
writing the due and punctual performance and observance of each and every
covenant and condition of this Warrant to be performed and observed by the
Company.

 

d.Reclassification, etc. If at any time after the date hereof there shall be a
reorganization or reclassification of the securities as to which purchase rights
under this Warrant exist into the same or a different number of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of shares or other
securities or property resulting from such reorganization or reclassification,
which would have been received by the Holder for the shares of stock subject to
this Warrant had this Warrant at such time been exercised.

 

13.Notice of Adjustment. Whenever the number of Warrant Shares or number or kind
of securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, the Company, at its expense, shall promptly mail
to the Holder of this Warrant a notice setting forth the number of Warrant
Shares (and other securities or property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares after such adjustment and
setting forth the computation of such adjustment and a brief statement of the
facts requiring such adjustment.

 



27

 

 

14.Authorized Shares. The Company covenants that during the period the Warrant
is outstanding and exercisable, it will reserve and keep available from its
authorized and unissued Common Stock a sufficient number of shares to provide
solely for the issuance of the Warrant Shares upon the exercise of any and all
purchase rights under this Warrant. The Company further covenants that its
issuance of this Warrant shall constitute full authority to its officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for the Warrant Shares upon the exercise of the purchase
rights under this Warrant. The Company will take all such reasonable action as
may be necessary to assure that such Warrant Shares may be issued as provided
herein without violation of any applicable law, regulation, or rule of any
applicable market or exchange.

 

15.Compliance with Securities Laws. The Holder hereof acknowledges that the
Warrant Shares acquired upon the exercise of this Warrant, if not registered (or
if no exemption from registration exists), will have restrictions upon resale
imposed by state and federal securities laws. Each certificate representing the
Warrant Shares issued to the Holder upon exercise (if not registered, for resale
or otherwise, or if no exemption from registration exists) will bear
substantially the following legend: THE SHARES REPRESENTED BY THIS CERTIFICATE
HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE
DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

16.Purpose of Warrant Shares. Without limiting the Purchaser’s right to
transfer, assign or otherwise convey the Warrant or Warrant Shares in compliance
with all applicable securities laws, the Holder of this Warrant, by acceptance
hereof, acknowledges that this Warrant and the Warrant Shares to be issued upon
exercise hereof are being acquired solely for the Purchaser’s own account and
not as a nominee for any other party, and that the Purchaser will not offer,
sell or otherwise dispose of this Warrant or any Warrant Shares to be issued
upon exercise hereof except under circumstances that will not result in a
violation of applicable federal and state securities laws.

 

17.Miscellaneous.

 

a.Issue Date; Choice of Law; Venue; Jurisdiction. The provisions of this Warrant
shall be construed and shall be given effect in all respects as if it had been
issued and delivered by the Company on the date hereof. This Warrant shall be
binding upon any successors or assigns of the Company. This Warrant will be
construed and enforced in accordance with and governed by the laws of the State
of New York, except for matters arising under the Act, without reference to
principles of conflicts of law. Each of the parties consents to the exclusive
jurisdiction of the Federal and State Courts sitting in the County of New York
in the State of New York in connection with any dispute arising under this
Warrant and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forumnonconveniens or venue, to the
bringing of any such proceeding in such jurisdiction.

 



28

 

 

b.Modification and Waiver. This Warrant and any provisions hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the party against which enforcement of the same is sought. Any
amendment effected in accordance with this paragraph shall be binding upon the
Purchaser, each future holder of this Warrant and the Company. No waivers of, or
exceptions to, any term, condition or provision of this Warrant, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.     c.Notices. Any notice or
other communication required or permitted to be given hereunder shall be in
writing by facsimile, mail or personal delivery and shall be effective upon
actual receipt of such notice. The addresses for such communications shall be to
the addresses as shown on the books of the Company or to the Company at the
address set forth for Moxian China, Inc. in the Offering Documents. A party may
from time to time change the address to which notices to it are to be delivered
or mailed hereunder by notice in accordance with the provisions of this Section
19(c).     d.Severability. Whenever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this Warrant
in such jurisdiction or affect the validity, legality or enforceability of any
provision in any other jurisdiction, but this Warrant shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.

 

e.Specific Enforcement. The Company and the Holder acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Warrant were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Warrant and to enforce specifically the terms and provisions hereof, this
being in addition to any other remedy to which either of them may be entitled by
law or equity.

 



29

 

 

f.Counterparts/Execution. This Warrant may be executed by facsimile and in any
number of counterparts, and each such counterpart hereof shall be deemed to be
an original instrument, but all such counterparts together shall constitute one
agreement. Execution and delivery of this Warrant by facsimile transmission
(including delivery of documents in Adobe PDF format) shall constitute execution
and delivery of this Warrant for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

 

[SIGNATURE PAGE TO FOLLOW]

 



30

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officers thereunto duly authorized.

 

Dated: May 15, 2015

 

MOXIAN CHINA, INC.       By:     Name:   James Mengdong Tan   Title: Interim
Chief Executive Officer  



31

 

 

NOTICE OF EXERCISE

 

To:  MOXIAN CHINA, INC.

 

(1) The undersigned hereby elects to exercise the attached Warrant for and to
purchase thereunder, ________________ shares of Common Stock, and herewith makes
payment therefor of $______________.

 

(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

 

        (Name)           (Address)        

 

(3) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersignedas is specified below:

 

    INVESTOR           (Name)       (Date)   (Signature)           (Address)
Dated:                 Signature    

 

 

 

 

